 598    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 United States Postal Service 
and
 National Association 
of Letter Carriers, Branch 233.  
Case 10
ŒCAŒ129726
 April 
17, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On January 16, 2015, Administrative Law Judge Kel
t-ner W. Locke issued the attached bench decision. The 
General Counsel filed an exception and a supporting 
brief. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to
 a three
-member panel.
 The Board has considered the decision and the record 
in light of the exception and brief and has decided to 
affirm the judge™s rulings, findings, and conclusions, and 
to adopt the recommended Order as modified.
1 ORDER
 1.  Insert the 
following as paragraph 2(a) and reletter 
the subsequent paragraphs.
 ﬁ(a)  Waive any contractual deadlines for filing and 
pursuing grievances related to the requested information, 
where the Union missed those deadlines due to the R
e-spondent™s delay in provi
ding the information.ﬂ
 2.  Substitute the attached notice for that of the admi
n-istrative law judge.
 1  In the 
remedy section of his decision, the judge recommended that 
the Board order the Respondent to waive any contractual deadlines the 
Union missed for filing and pursuing grievances because the Respon
d-
ent unlawf
ully delayed in providing it with information requested b
e-tween March 14 and May 5, 2014.  The judge, however, did not include 
this remedy in his recommended Order.  The General Counsel excepts, 
requesting that the Board correct this apparent inadvertent o
mission by 
the judge.  The Respondent did not except to the judge™s recommended 
remedy or file an opposition to the General Counsel™s request.  
 The Board has broad authority to fashion appropriate remedies that 
effectuate the purposes of the Act.  See 
NLR
B v. J. H. Rutter
-Rex Mfg. 
Co., 386 U.S. 258, 262
Œ263 (1969).  We find that the judge™s reco
m-mended remedy is appropriate here.  If the Respondent™s delay in 
providing the requested information prevented the Union from timely 
processing grievances, the Res
pondent™s unfair labor practice will have 
frustrated the Union™s ability to perform its grievance
-processing d
u-
ties.   Accordingly, we shall modify the Order to require the Respon
d-
ent to waive any grievance processing deadlines that the Union missed 
due to
 the Respondent™s delay in providing information specified in the 
complaint. We shall also substitute a new notice to conform to our 
modified Order.
 APPENDIX
 B NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATI
ONS 
BOARD
 An Agency of the United States Government
  The National Labor 
Relations Board has found that we 
violated the Federal labor law and has ordered us to post 
and obey by this notice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together wi
th other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to furnish, in a timely 
manner, information requested by the National Associ
a-tion of Letter Carriers, Branch 233, whi
ch information is 
relevant to the Union
™s performance of its duties as e
x-clusive bargaining representative of an appropriate unit 
of our employees, and necessary for that purpose.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerc
e you in the exercise of the rights 

guaranteed you by Section 7 of the Act.
 WE WILL 
furnish, in a timely manner, information r
e-quested by the National Association of Letter Carriers, 
Branch 233, which information is relevant to the Union
™s 
performance of i
ts duties as exclusive bargaining repr
e-sentative of an appropriate unit of our employees, and 
necessary for that purpose.
 WE WILL 
waive any contractual deadlines for filing 
and pursuing grievances related to the requested info
r-mation, where the Union misse
d those deadlines due to 
our delay in providing the information.
  UNITED 
STATES 
POSTAL 
SERVICE
  The Board™s decision can be found at 
www.nlrb.gov/case/10
-CA-129726
 or by using the QR code 
below.  Altern
atively, you can obtain a copy of the decision 
 362 NLRB No. 70
                                                   POSTAL SERVICE
 599 from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C.
 20570, or 
by calling (202) 273
Œ1940.     Carla L. Wiley, Esq.,
 for the General Counsel.
 Rebecca Horan, 
Esq.,
 for the Respondent.
 BENCH DECISION AND C
ERTIFICATION
 STATEMENT OF THE 
CASE
 KELTNER 
W.
 LOCKE
, Administrative Law Judge.
  The hea
r-ing in this matter opened by telephone conference call on N
o-vember 10, 2014.  After receiving the formal documents, I a
d-journed the hearing at counsels
™ request so that they could 
complete a stipulation of facts which would obviate the need 
for testimony.  When the hearing resumed on December 2, 
2014, the parties submitted the stipulation into evidence and 
counsel presented o
ral argument.  I then recessed the hearing 
until December 5, 2014.
 On December 4, 2014, the General Counsel filed a motion to 
strike portions of the Respondent
™s oral argument.  When the 
hearing resumed on December 5, 2014, counsel presented oral 

argument 
concerning this motion.  On December 8, 2014, I 
issued a bench decision, pursuant to Section 102.35(a)
 (10) of 
the Board
™s Rules and Regulations, which addressed the Ge
n-eral Counsel
™s motion and the issues raised in the 
complaint.  In 
accordance with Secti
on 102.45 of the Rules and Regulations, I 
certify the accuracy of, and attach hereto as 
ﬁAppendix A,
ﬂ the 
portion of the transcript containing this decision.
1 REMEDY
 The General Counsel has proven that the Respondent viola
t-ed Section 8(a)(5) and (1) of the
 National Labor Relations Act 
(the 
Act
) by undue delay in furnishing requested information 
relevant to and necessary for the Union
™s performance of its 
duties as exclusive bargaining representative.  The customary 
remedy for such a violation is a notice po
sting, and I reco
m-mend that the Board order 
the 
Respondent to post the notice 
attached hereto as Appendix B.
 In view of the Respondent
™s past history of unfair labor pra
c-tices, and more particularly the numerous instances in which it 

has been found guilty 
of violations similar to those present 
here, the General Counsel seeks further remedy.  Based on the 
present stipulated record, I hesitate to conclude that an extrao
r-1  
The bench decision appears in uncorrected form at pp. 77 through 
95 of the transcript.  The final version, after correction of oral and 
transcriptional errors, is attached as App
endix
 A to this Certification.
 dinary remedy is warranted and do not recommend such a re
m-edy.
 However, I am concerned tha
t the Respondent
™s delay in
 furnishing the requested information potentially may result in 
the Union
™s failure to meet the contractual deadlines for filing 

and pursuing grievances related to the information.  Therefore, 
I recommend that the Board require t
he Respondent to waive 
any filing deadlines related to such grievances.  However, I do 

not recommend that the Board order the Respondent to waive 

deadlines for grievances unrelated to the requested
 information. 
 CONCLUSIONS O
F LAW 1. 
 The Board has jurisdi
ction over 
the 
Respondent pursuant 
to 
Section 1209 of the Postal Reform Act.
 2. 
 The Charging Party, National Association of Letter Carr
i-ers, Branch 233, is a labor organization within the meaning of 

Section 2(5) of the Act.
 3.  At all relevant times, the 
Charging Party has been the e
x-clusive bargaining representative, within the meaning of Se
c-tion 9(a) of the Act, of the following unit of 
the 
Respondent
™s employees, which is an appropriate unit within the meaning of 
Section 9(b) of the Act:
  All city 
letter carriers, excluding managerial and supervisory 
personnel; professional employees; employees engaged in 
personnel work in other than a purely non
-confidential cler
i-cal capacity; security guards as defined in Public Law 91
-375, 
1201(2); all postal ins
pection service employees; employees 
in the supplemental work force as defined in Article 7 [of the 

collective
-bargaining agreement between Respondent and N
a-
tional Association of Letter Carriers]; rural letter carriers; mail 
handlers, maintenance employees
, special delivery messe
n-gers, motor vehicle employees, and postal clerks.
  4.  The Respondent violated Section 8(a)(5) and (1) of the 
Act by failing to furnish, in a timely manner, information r
e-quested by the Charging Party which was relevant to the Char
g-ing Party
™s performance of its duties as exclusive bargaining 
representative of the unit described above and necessary for 

that purpose.
 5.  The unfair labor practices described in paragraph 4, 
above, affect commerce within the meaning of Section 2(6) and
 (7) of the Act.
 On the findings of fact and conclusions of law
, and on the 
entire record in this case, I issue the following recommended
2 ORDER
 The Respondent, United States Postal Service, 
Columbia, 
South Carolina, 
its officers, agents, successors
, and a
ssigns, 
shall
 1. 
 Cease and desist from
 (a) 
 Failing and refusing to furnish, in a timely manner, i
n-formation requested by the exclusive bargaining representative 

of an appropriate bargaining unit of its employees, which i
n-2  If no exceptions are filed as provided by 
Sec. 102.46 of the 
Board
™s Rules and Regulations, these findings, conclusions, and re
c-ommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board, and all objections to them shall be deemed 
waived for all purposes.
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 600 formation is relevant to and nece
ssary for such union
™s perfo
r-mance of duties as exclusive bargaining representative.
 (b) 
 In any like or related manner 
restraining or coercing e
m-ployees in the exercise of the rights guaranteed them by Section 
7 of the Act.
 2.  Take the following affirmat
ive action necessary to effe
c-tuate the policies of the Act.
 (a)  Post at its Northeast Station facility in Columbia, South 
Carolina, and at all other places where notices customarily are 
posted, copies of the a
ttached notice marked ﬁAppendix B
.ﬂ3  Copies o
f the notice, on forms provided by the Regional Dire
c-tor for Region 10, after being signed by the Respondent
™s au-thorized representative, shall be posted by the Respondent i
m-mediately upon receipt and maintained for 60 consecutive days 

in conspicuous place
s including all places where notices to 
employees customarily are posted.  Reasonable steps shall be 

taken by the Respondent to ensure that the notices are not a
l-tered, defaced, or covered by any other material.  In addition to 

physical posting of paper no
tices, noticed shall be distributed 
electronically, such as by email, posting on an intranet or inte
r-net site, and/or other electronic means, if the Respondent cu
s-tomarily communicates with its employees by such means.  
 J. Picini Flooring
, 356 NLRB 
11 (20
10).
 (b)  Notify the Regional Director in writing within 20 days 
from the date of this Order what steps the Respondent has taken 
to comply.
 APPENDIX A
 BENCH DECISION
 This decision is issued pursuant to Section 102.35(a)(10) and 
Section 102.45 of the Board
™s Rules and Regulations.  Based 

on the admissions in Respondent
™s Answer and the Stipulation 
of the Parties, I conclude that Respondent violated Section 

8(a)(5) and (1) of the Act, as alleged.
 Procedural History
 This case began on May 30, 2014, when the Ch
arging Party, 
National Association of Letter Carriers, Branch 233,
 which I 
will call the ﬁUnionﬂ 
filed its initial charge against the R
e-spondent, the United States Postal Service.  On July 18, 2014, 
the Union amended this charge.
 On September 19, 2014, the
 Regional Director for Region 
10, acting for the Board
™s General Counsel, issued a Complaint 
and Notice of Hearing.  The Respondent filed an Answer on 
October 3, 2014, an Amended Answer on November 6, 2014, 
and a Second Amended Answer on November 10, 2014.
  For 
brevity, I will refer to this Second Amended Answer simply as 
the Answer. 
 Before the scheduled hearing, counsel reached agreement 
that the evidence in this case could be presented by stipulation, 
without calling any witnesses to testify.  The partie
s further 
3  If this Ord
er is enforced by a 
judgment of the United States court 
of appeals, the words in the notice reading 
ﬁPosted by Order of the 
National Labor Relations Board
ﬂ shall read, 
ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of 
the National Labor Relations Board.
ﬂ agreed that the hearing could proceed by telephone conference 

call.
 When the hearing opened by telephone on November 10, 
2014, the Respondent orally amended its Second Amended 
Answer.  After receiving into the record the pleadings and r
e-lated for
mal documents, I recessed the hearing to allow counsel 
additional time to reach a stipulation of facts.
 The hearing resumed on December 2, 2014.  The parties o
f-fered and I received into evidence the stipulation and other joint 
exhibits related to the stipu
lation.  Counsel then delivered oral 
argument and I recessed the hearing until December 5, 2014.
 On December 4, 2014, the General Counsel filed a 
ﬁMotion 
to Strike Respondent
™s Defense to the Merits or, In the Altern
a-tive, For Evidentiary Hearing.
ﬂ  When t
he hearing resumed on 
December 5, the parties addressed the motion in further oral 
argument.  After considering those arguments, I stated on the 
record that I would grant the motion to strike. 
 Today, December 8, 2015, I am issuing this bench decision.  
It will include a clarification and explanation of my ruling on 
the General Counsel
™s motion to strike.  This ruling affects 
some, but not all, of the findings of fact.  I will begin by di
s-cussing those findings which granting the motion did not affect.
 FINDINGS OF 
FACT
 Based on the stipulation and the admissions in Respondent
™s Answer, I make the following findings:
  The Union filed and served the charge and amended charge as 

alleged in the Complaint.
  Respondent provides postal services at various facilities 
throughout the United States, including a facility at 8505 Two 
Notch Road, Columbia, South Carolina, which I will refer to as 
the 
ﬁNortheast Station.
ﬂ  Additionally, I find that t
he Board has 
jurisd
iction over 
Respondent by virtue of Section 1209 of the 
Postal Reorganization Act, as alleged and admitted.
 Respondent has admitted that certain individuals are its s
u-pervisors within the meaning of Section 2(11) and its agents 
within the meaning of Sectio
n 2(13) of the Act.  The parties 
also entered into a stipulation setting forth the correct job titles 
for these individuals.  Based upon Respondent
™s admissions 
and the stipulation, I find that the following persons are R
e-spondent
™s supervisors and agents 
within the meaning of Se
c-tion 2(11) and (13), respectively:  Customer Services Manager 
Arietta Melodick, Labor Relations Specialist Sharon Keels, and 
Acting Supervisor Umar Hameed.  Additionally, based on the 
stipulation, I find that Melodick was the highe
st-ranking ma
n-agement official at the Northeast Station facility and head of 

that installation.
 Complaint paragraph 4 alleges that at all material times, 
ﬁthe 
Union has been a labor organization within the meaning of 
Section 2(5) of the Act.
ﬂ  Considering 
the 
complaint as a 
whole, I conclude that the word 
ﬁUnion
ﬂ refers here not merely 
to Branch 233 but to the National Association of Letter Carr
i-ers, of which Branch 233 is a part.  Thus, 
complaint paragraph 
8 alleges that at all times 
ﬁsince in or before 19
62, by virtue of 
Section 9(a) of the Act, the International Union has been and is 
the exclusive collective
-bargaining representative of employees 
in the 
unit described above in paragraph 6, for the purpose of 
                                                  POSTAL SERVICE
 601 collective bargaining with respect to rates of 
pay, wages, hours 
of employment, and other terms and conditions of emplo
y-ment.
ﬂ Thus, 
complaint paragraph 7 alleges that since 
ﬁin or before 
1962, and at all material times, the Union
™s International union, 
(National Association of Letter Carriers the Inte
rnational U
n-ion), has been the designated exclusive collective
-bargaining 
representative of the nationwide 
unit employed by Respondent 
and during that time, the International Union, and its affiliated 
Branches on behalf of the International Union, includin
g Branch 233, have been recognized as such representative by 
Respondent.
ﬂ Respondent
™s Answer admits that at all material times 
ﬁthe 
National Association of Letter Carriers (
‚NALC
™) has been the 
exclusive collective bargaining representative
ﬂ for the barga
in-ing unit described in the 
complaint and that Respondent 
ﬁrec-ognizes Branch 233 as an agent of the NALC, with represent
a-tional authority over Unit employees domiciled at Respondent
™s Northeast Station, located at 8505 Two Notch Rd., Columbia, 

SC.
ﬂ  Based 
on the admissions in Respondent
™s Answer, I find 
that the National Association of Letter Carriers is the exclusive 
bargaining representative of the employees described in this 

unit and that Branch 233 exercises its representational authority 
at the facilit
y involved in this proceeding.
 In sum, based on Respondent
™s admissions, I find that, at all 
times material to this case, the National Association of Letter 
Carriers, including its Branch 233, has been and is a labor o
r-ganization within the meaning of Sect
ion 2(5) of the Act and 
that it is the exclusive bargaining representative, within the 
meaning of Section 9(a) of the Act, of the following unit of 
employees, which is an appropriate unit within the meaning of 
Section 9(b) of the Act:
  All city letter carr
iers, excluding managerial and supervisory 
personnel; professional employees; employees engaged in 

personnel work in other than a purely non
-confidential cler
i-cal capacity; security guards as defined in Public Law 91
-375, 
1201(2); all postal inspection ser
vice employees; employees 
in the supplemental work force as defined in Article 7 [of the 

collective
-bargaining agreement between Respondent and N
a-
tional Association of Letter Carriers]; rural letter carriers; mail 
handlers, maintenance employees, special d
elivery messe
n-gers, motor vehicle employees, and postal clerks.
   Allegations Affected by the Grant
 of Motion to 
 Strike Respondent
™s Defense
 Because of its status as exclusive bargaining representative, 
the Union has the right to receive from Respondent, 
on request, 
information relevant to its duties as representative and nece
s-sary for that purpose.  The Act requires Respondent to furnish 
the Union with such information within a reasonable time after 
its request, and an undue delay in providing the request
ed i
n-formation breaches Respondent
™s duty to bargain in good faith 
with the Union, thereby violating Section 8(a)(5).
 All of the unfair labor practice allegations in this case co
n-cern whether Respondent took an unreasonably long time to 
provide information
 the Union had requested.  Respondent 
eventually provided all of the requested information to the U
n-ion, but the 
Government contends that Respondent waited too 
long before doing so.
 In determining whether an employer has unlawfully delayed 
responding to an
 information request, the Board does not apply 
a per se rule but rather considers the totality of the circumstan
c-es surrounding the incident.  See, e.g., 
West Penn Power Co.
, 339 NLRB 585 (2003).
 It may be noted that one issue sometimes litigated in duty
-to-provide information cases is not present here.  As part of the 
Government
™s burden of proof, the General Counsel must e
s-tablish, as alleged in 
complaint paragraph 10, that the info
r-mation reques
ted by the Union is relevant to the Union
™s pe
r-formance of its duties as exclusive bargaining representative 
and necessary for that purpose.  Respondent has admitted these 
allegations and I so find.
 Rather, the central issue in this case concerns the amoun
t of 
time Respondent took to furnish the requested information and 

two 
complaint paragraphs, 9 and 11, allege the details.   Co
m-plaint subparagraphs 9(a) through (i) describe 
nine
 occasions 
when the Union allegedly requested that Respondent furnish 
certain
 information.  Complaint subparagraphs 11(a) through 
(h) assert how long it took Respondent to provide the requested 

information in each instance and also allege that these intervals 
were unreasonably long.
 Complaint Paragraph 9
 Respondent filed an initial
 Answer on October 3, an Amen
d-ed Answer on November 6, a Second Amended Answer on 

November 10, and then amended it orally when the hearing 
opened on December 2, 2014.  In its initial Answer, Respon
d-
ent admitted that the Union had filed the information requ
ests 
as alleged in 
complaint paragraph 9.  Likewise, Respondent
™s November 6th Amended Answer admitted that the Union had 
ﬁsubmitted information requests as set forth in this paragraph.
ﬂ In its November 10 Second Amended Answer, Respondent 
added a 
ﬁclarifi
cation
ﬂ with respect to the information requests 
described in 
complaint subparagraphs 9(c) through (h).  R
e-spondent continued to admit that the Union had submitted the 
information requests described in those subparagraphs, but 
added that it 
ﬁclarifies that
 the subject requests were submitted 
to Acting Supervisor Umar Hameed, not the facility
™s install
a-tion head.
ﬂ After the hearing opened on December 2, 2014, Respondent 
orally amended the Answer to delete this 
ﬁclarification.
ﬂ  Thus, 
Respondent
™s counsel sta
ted the following on the record:
  With regard to the Second Amended Answer that was submi
t-
ted this morning, November 10th, the Respondent has agreed 
to strike portions of paragraph 9(c) to (h). The stricken portion 
will be beginning with 
ﬁbut clarifies
ﬂ th
rough the end of the 
sentence 
ﬁwith installation head.
ﬂ So paragraph 9(c), the S
e-
cond Amended Answer should now read, 
ﬁRespondent a
d-mits that the Union submitted information requests as set forth 

in this paragraph,
ﬂ period.
  Respondent
™s amendment likewise
 eliminated the 
ﬁclarific
a-tion
ﬂ of its answer to 
complaint subparagraphs 9(d) through (h).  
Respondent
™s Second Amended Answer, as amended orally at 
the hearing, therefore admits that the Union submitted the i
n- DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 602 formation requests described in 
complaint para
graphs 9(a) 
through (h) but without any language about which management 
official received the requests.
 Both Respondent
™s original October 3 Answer and its N
o-vember 6 Amended Answer admitted the allegations in 
com-plaint subparagraphs 9(a) through (i).  How
ever, Respondent
™s Second Amended Answer did not mention 
complaint subpar
a-graph 9(i), which raises a question as to whether Respondent 

continues to admit the allegation raised in this subparagraph.  

However, the 
joint stipulation which was received into ev
i-dence on December 2, 2014
, establishes the facts alleged in 
complaint subparagraph 9(i) and represents Respondent
™s last 
word on this subject.  Therefore, I find that the General Counsel 
has proven all the allegations in 
complaint subparagraphs 9(a) 
through (i).
 Complaint Paragraph 11
 As noted, 
complaint paragraph 11 alleged the date on which 
the Union made each of the information requests, the date when 
it received the information in each instance, and how long it 
had to wait.  Complaint paragraph 11
 also alleged these delays 
to be unreasonable.  Respondent
™s original October 3 Answer 
denied these allegations.  Respondent
™s November 6 Amended 
Answer simply stated, with respect to 
complaint subparagraphs 
11(a) through (h), 
ﬁRespondent admits that it de
layed in provi
d-ing much of the identified information to the Charging Party.
ﬂ  Respondent
™s November 10 Second Amended Answer made a 
significant change which I will discuss shortly.  However, I 
first will note some additional facts which place the change i
n context.
 Before the November 10 scheduled hearing date, I spoke 
with counsel in several conference calls.  The last of these calls 
took place on Friday, November 7, the day after Respondent 
filed its Amended Answer admitting 
ﬁthat it delayed in provi
d-ing
 much of the identified information to the Charging Party.
ﬂ Respondent
™s original Answer had admitted many of the 
com-plaint allegations and Respondent also expressed willingness to 
enter into a stipulation of facts.  Therefore, counsel agreed that 
it would
 be possible to submit this matter on a written record, 
with no need to call witnesses to testify.
 However, there appeared to be one potential problem.  R
e-spondent had added, at the end of its November 6 Amended 

Answer, certain affirmative defenses which i
t had not raised in 
its original October 3 Answer.  It appeared that these newly
-asserted defenses might raise factual issues requiring testimony.
 The affirmative defenses asserted an explanation for ma
n-agement
™s delay in furnishing the Union with the requ
ested 
information.  One of the affirmative defenses stated, in effect, 
that the collective
-bargaining agreement between Respondent 
and the Union provided rules for the filing of information r
e-quests and the Union
™s failure to follow these rules caused the 
delay.  More specifically, the affirmative defense stated that the 
parties
™ collective
-bargaining agreement mandates that 
ﬁrequest 
for information relating to purely local matters should be su
b-mitted by the local Union representative to the installation he
ad 
or designee.
ﬂ  According to the affirmative defense, the Union 
deviated from this requirement by giving some of the info
r-mation requests to an acting supervisor and thereby 
ﬁcontribu
t-ed to any delay.
ﬂ Another affirmative defense stated, in part, 
ﬁRespon
dent ac
t-ed promptly and in good faith upon the discovery of the ou
t-standing information requests by Manager and installation head 
Arietta Melodick.
ﬂ Determining whether a delay in providing information was 
lawful entails an examination of the specific fact
s and circu
m-stances to ascertain whether a respondent made 
ﬁa reasonable 
good faith effort to respond to the request as promptly as ci
r-cumstances allow.
ﬂ  Good Life Beverage Co.
, 312 NLRB 1060, 
1062 fn. 9 (1993).  Clearly, Respondent
™s affirmative defenses
 might well raise factual questions which could not be answered 
by referring to the pleadings and the contemplated stipulation.  
 When I brought up this matter during the November 7 co
n-ference call, Respondent
™s counsel stated that Respondent 
would be amen
ding its Answer to eliminate the affirmative 
defenses.  In this circumstance, it appeared that a written stip
u-lation of facts would suffice.
 On Monday, November 10, Respondent filed its Second 
Amended Answer and the hearing opened.  Respondent orally 
amend
ed its Second Amended Answer.  After receipt of that 
amendment and the formal documents, I granted an adjour
n-ment so that counsel would have time to finalize the conte
m-plated stipulation of facts.  On December 2, the hearing r
e-sumed.  The parties offered a
nd I received into evidence the 
stipulation.  Then, counsel presented oral argument.
 Respondent
™s argument focused on the same matters prev
i-ously raised in the affirmative defenses which had appeared in 
Respondent
™s November 6 Amended Answer and which did 
not 
appear in Respondent
™s November 10 Second Amended A
n-swer. 
 Two days after the oral argument, the General Counsel 
filed the motion to strike.
 The General Counsel
™s motion argued that when Respondent 
amended its Answer on November 10, it thereby waived t
he 
defense that it later asserted in oral argument, namely, that the 
Union had contributed to the delay by failing to follow the n
e-gotiated information request procedure.  For reasons I am about 

to discuss, I agreed with the General Counsel.  First, howeve
r, I 
will modify and clarify my ruling on the motion in light of 
further consideration.
 In granting the General Counsel
™s motion, I do not strike R
e-spondent
™s oral argument physically from the record but rather 
conclude that Respondent has waived its right
 to make certain 
arguments about the causes of its delays in providing the r
e-quested information to the Union.  This waiver withdraws these 
issues from my consideration, and therefore I disregard R
e-spondent
™s arguments pertaining to the causes of the delay
s. It is well settled that the Board will not lightly infer a waiver 
of a statutory right.  Similarly, I regard the waiver of the right 
to present an argument during a formal proceeding to be highly 
serious and consequential and will find such a waiver her
e only 
if Respondent
™s statements and actions clearly and unequiv
o-cally manifest an intent to abandon the right.
 Here, I consider two separate actions by Respondent.  Its 
November 10 Second Amended Answer omitted all affirmative 
defenses which Respondent h
ad raised in previous pleadings, 
including those which first appeared in its November 6 Amen
d- POSTAL SERVICE
 603 ed Answer.  Then, Respondent further amended the November 
10 Second Amended Answer when the hearing opened.
 The affirmative defenses raised in Respondent
™s Novembe
r 6 
Amended Answer and then omitted from its November 10 S
e-cond Amended Answer sought to blame the Union for part of 
Respondent
™s delay in providing the requested information.  In 
these defenses, Respondent asserted that the Union had failed 
to follow the 
agreed
-upon procedure for filing information 
requests which was part of the current collective
-bargaining 
agreement.  If the Union had followed this procedure, the d
e-fenses asserted, it would have filed the information requests 
with the installation head, 
Manager Melodick, but instead filed 
some of them with an acting supervisor who did not pass them 
up the chain of command.  The defenses further argued that 
Manager Melodick had acted promptly once she learned about 
the information requests.
 The November 10
 Second Amended Answer omitted these 
arguments from the portion of the pleading entitled 
ﬁAffirm
a-tive Defenses
ﬂŠindeed, the November 10 document did not 
include any section called 
ﬁAffirmative Defenses
ﬂŠbut in 
answering specific complaint allegations, it 
included statements 
about how the information requests had been filed.  For exa
m-ple, in answering 
complaint subparagraphs 9(c) through (h), the 
document had added, after its admission of these allegations, 

that it 
ﬁclarifies that the subject requests were 
submitted to 
Acting Supervisor Umar Hameed, not the facility
™s installation 
head.
ﬂ Likewise, the Second Amended Answer admitted, in answe
r-ing 
complaint subparagraphs 11(c) through (h), 
ﬁonly that its 
Acting Supervisor, Umar Hameed, to who[m] the requests w
ere 
submitted, did not provide the requested information, and that 
only when the requests were brought to Manager Melodick
™s attention, on or about May 25, 2014, the information was pr
o-vided.
ﬂ Thus, although the Second Amendment Answer had omitted 
the labe
led affirmative defenses, it left room for Respondent to 

raise these same arguments.  However, when the hearing 
opened, Respondent orally amended the pleading to delete th
e-
se vestiges of the defenses.
 In effect, these oral amendments served the same purpos
e as 
a good software removal program, cleaning up any lingering 

traces which the initial uninstalling had missed.  In other words, 

Respondent
™s willingness to expunge all references to the ma
n-ner in which the Union had made the information requests 
leaves 
no doubt about its intention to abandon these defenses.
 Therefore, I need not consider or decide whether the Second 
Amended Answer, by itself, would waive the defenses.  That 
Answer, plus the cleanup effected by the oral amendments at 
hearing, together tot
ally uninstalled the defenses.  I conclude 
that Respondent clearly and unequivocally waived them.
 Conclusions 
about Unfair Labor Practice Allegations
 By its Answer, as amended, and the Joint Stipulation, R
e-spondent has admitted that the Union filed the inf
ormation 
 requests as alleged in the various subparagraphs of 
complaint 
paragraph 9 and that the requested information was relevant to 
and necessary for the Union
™s performance of its duties as e
x-clusive bargaining representative, as alleged in 
complaint 
par
a-graph 10, and I have so found.
 Additionally, examining the information requests, I find that 
they pertain to the terms and conditions of employment of ba
r-gaining unit employees and, accordingly, that the requested 
information is presumptively relevant.
  See generally 
Coca
-Cola Bottling Co
. of Chicago
, 311 NLRB 424 (1993)
. Re-spondent has not tried to rebut this presumption and has not 
done so.
 Moreover, by amendment at hearing, Respondent has admi
t-ted, flatly and without qualification, the allegations ra
ised in 
complaint subparagraphs 11(a) through (h).  Each of these all
e-gations states that Respondent 
ﬁunreasonably delayed
ﬂ in 
providing requested information.  Respondent has thus admi
t-ted the unreasonableness of the delays as well as the delays 
themselve
s. In sum, I conclude that Respondent has admitted all elements 
necessary to establish a breach of its duty to bargain in good 
faith and a violation of Section 8(a)(5) and (1) of the Act.  I 

recommend that the Board find that Respondent committed all 
viola
tions alleged in the 
complaint.
 Respondent
™s Proposed Unilateral Settlement
 Respondent has proposed a settlement agreement to which 
the General Counsel does not give its assent.  Respondent has 

moved that I approve this proposed agreement unilaterally.  I 
deny the motion.
 The proposed settlement does not, in my view, provide a full 
remedy for the unfair labor practices.  it concerns me that R
e-spondent
™s delays in providing the requested information may 
have prejudiced the rights of bargaining unit employees
 to file 
and pursue grievances based on the information sought.  Ther
e-fore, I believe that the remedy should include a requirement not 

in the proposed settlement, namely, that Respondent must 
waive any time limitation for the filing and processing of grie
v-ances which result from the information now provided.  A
c-cordingly, the motion to approve the settlement unilaterally is 
denied.
 The General Counsel also has raised arguments concerning 
the appropriate remedy.  I will address these arguments in the 

Certifi
cation of Bench Decision.
 More specifically, when the transcript of this proceeding has 
been prepared, I will issue a Certification which attaches as an 
appendix the portion of the transcript reporting this bench dec
i-sion. This Certification also will incl
ude provisions relating to 
the Findings of Fact, Conclusions of Law, Remedy, Order and 
Notice.  When that Certification is served upon the parties, the 
time period for filing an appeal will begin to run.
 I appreciate the professional and civility demonstra
ted by 
counsel in this proceeding.  The hearing is closed.
   